Citation Nr: 1547225	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  10-08 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for sarcoidosis, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a heart condition.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for kidney disease.  

5.  Entitlement to service connection for arthritis of the right hand.  

6.  Entitlement to service connection for arthritis of the left hand.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that rating decision, in pertinent part, the RO denied entitlement to service connection for kidney disease, arthritis of the right and left hands, a heart condition, and hypertension; and confirmed and continued a previous denial of service connection for sarcoidosis because new and material evidence had not been received to reopen the previously denied claim.  

The Veteran's Notice of Disagreement (NOD) with the March 2009 rating decision was received at the RO in April 2009.  The RO subsequently issued a Statement of the Case (SOC) in November 2009 and the Veteran responded with the submission of a substantive appeal to the Board (VA Form 9) received at the RO in January 2010.  The RO later issued a Supplemental Statement of the Case (SSOC) in August 2012 which addressed all of the issues listed above.  Thus, the case was properly on appeal to the Board.  Nonetheless, the RO inadvertently issued a rating decision in August 2013 which informed the Veteran that new and material evidence had not been received to reopen previously denied claims of service connection for heart disease or arthritis of the hands.  The Board recognizes, however, that there were no prior finally denied claims of service connection for heart disease and arthritis of the hands at the time that rating decision was issued, and the RO's characterization in this regard was an error.  Therefore, the Board has properly characterized the issues on the Cover Page of this decision.  

In July 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In the December 2009 substantive appeal, the Veteran appeared to raise a claim for compensation for a disability manifested by blood clots.  It does not appear that this matter has been adjudicated, therefore, it is referred to the Agency of Original Jurisdiction for any appropriate action.

The reopened claim of service connection for sarcoidosis, and the claims of service connection for hypertension, a kidney disorder, a heart disorder and arthritis of the right hand and left hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed November 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for sarcoidosis.  

2.  Presuming its credibility, the evidence received since the November 2005 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for sarcoidosis, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2005 RO decision that denied the Veteran's claim for service connection for sarcoidosis is final.  38 U.S.C.A § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for sarcoidosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Any error with respect to the duties to notify and assist with regard to the claim to reopen are not prejudicial as the matter is herein reopened. 

II.  New and Material Evidence (sarcoidosis)

In a November 2005 rating decision, the RO denied the Veteran's claim of service connection for sarcoidosis.  The basis for the denial was that the evidence did not show that sarcoidosis was incurred during service.  The Veteran was informed of the rating decision and he did not file a timely appeal. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The November 2005 rating decision is final because the Veteran did not file a timely appeal with respect to that decision.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In addition, no evidence that was relevant to the issue was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the decision.  38 C.F.R. § 3.156(b) (2015).

The Veteran's current claim is based upon the same factual basis as his claim for entitlement to service connection which was denied in the 2005 rating decision. As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The claim of entitlement to service connection for sarcoidosis may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in August 2008.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  According to Shade v. Shinseki, 24 Vet. App. 110 (2010), the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

The relevant evidence before VA at the time of the prior final decision in November 2005 consisted of service treatment records, private treatment records and outpatient VA treatment records.  These records reflect that the Veteran's sarcoidosis was diagnosed during his treatment in 2000 for prostate cancer.  A nodule in his lung was noted on x-ray.  At that time, the Veteran did not have symptoms associated with the sarcoidosis; however, in 2002 he developed shortness of breath and a pulmonary function test from October 2002 noted a mild obstructive defect.  He was placed on steroids.  The Veteran contended that the sarcoidosis was secondary to Agent Orange exposure.  

The RO denied the Veteran's claim because sarcoidosis is not one of the listed diseases that are presumed due to herbicide exposure; and, because the Veteran did not submit any evidence to show that sarcoidosis was otherwise incurred in service.  

Since that decision, the Veteran has offered an alternate theory of entitlement.  The Veteran contends that his sarcoidosis was caused, or is made worse by, the medication he takes for his prostate cancer.  See August 2008 Statement in Support of Claim.  In essence, the Veteran contends that his prostate cancer and the treatment therefor aggravates his lung condition.  Pertinent evidence received since the November 2005 final decision for the claim of service connection for sarcoidosis includes a VA PFT from June 2008 which noted the possibility of a mild restrictive pattern/defect in addition to the previously identified mild obstructive defect.  Also, the examiner indicated that the low DLCO suggested emphysema, interstitial disease or pulmonary vascular obstruction.  Compared to the previous study in June 2007, the TLC and the DLCO were mildly decreased.  Other VA outpatient records from 2008 note that the Veteran has been prescribed prednisone to keep his sarcoidosis symptomatically stable.  

The above pertinent evidence added to the record since the November 2005 denial of service connection for sarcoidosis raises the possibility that the Veteran's sarcoidosis may have worsened as a result of the treatment for prostate cancer.  

In addition, a June 2008 dermatology note indicates that the Veteran had developed a focally polarizing, non-caseating granuloma with multinucleated giant cells on his neck and a scaly lesion his left elbow consistent with sarcoidosis in the absence of any other demonstrable etiology.  This new evidence shows that the Veteran's sarcoidosis also affects his skin.  

Additionally, the Veteran testified at his video conference hearing in July 2015 that his skin breakouts began in the 1970s and it was not until after he was diagnosed with sarcoidosis that the skin lesions were associated with the sarcoidosis.  The Veteran's statements that he had skin breakouts since the 1970s which were later diagnosed as sarcoidosis are presumed credible for the purpose of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Based on the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for sarcoidosis.  The basis for the initial denial of the claim was that there was no nexus to service.  As there is now current evidence showing sarcoidosis affecting the Veteran's skin that is claimed to have been present since the 1970s, the possibility of a nexus is raised.  Furthermore, the newly submitted evidence suggests the possibility that treatment received for prostate cancer may aggravate his sarcoidosis, as the Veteran's pulmonary symptoms appeared to have worsened over time, and particularly since 2008.  Thus, the Board finds that new and material evidence has been received.  The evidence was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for sarcoidosis, and the claim is reopened.  


ORDER

New and material evidence to reopen the claim of service connection for sarcoidosis has been received; to this limited extent, the appeal is granted.


REMAND

The Veteran asserts that his sarcoidosis, hypertension, heart disease, kidney disease, and arthritis of the hands are related to in-service Agent Orange exposure; or, in the alternative, that they are secondary to his prostate cancer treatment.  

Regarding the claim of service connection for arthritis of the hands, the Veteran's service treatment records are negative for findings or complaints relative to either hand.  The Veteran's discharge examination report notes a scar on the left tibia secondary to an old fall, but no other scars are mentioned in the STRs.  The Veteran testified at his video conference in July 2015 that he injured his right thumb during service and had to get up to 20 stiches in that hand.  This is not shown in the Veteran's service treatment records.  Similarly, there are no complaints or findings of sarcoidosis, kidney disease, or hypertension.  

Post service treatment records consist of private hospital records from 2000, and VA treatment records from 2007 that show treatment for sarcoidosis with prednisone, renal disease, hypertension, and joint pain in the hands.  

The private hospital records show that the Veteran was treated for acute renal failure in September 2000.  At that time, an enlarged prostate was detected, and prostate cancer was subsequently diagnosed.  

A May 2008 VA outpatient treatment record shows that the Veteran was first diagnosed with sarcoidosis in 2000 when he was diagnosed with prostate cancer.  A routine chest x-ray at that time showed a nodule and a mediastinoscopy at a private hospital showed sarcoidosis.  The sarcoidosis is primarily with pulmonary and cutaneous involvement.  He has been on steroids ever since and at the time of the May 2008 treatment record he was taking 10 mg. daily.  Mild joint aches in the hands was also noted on that report.  

An October 2008 VA outpatient rheumatology note indicates that the Veteran had degenerative joint disease of the bilateral CMP (carpometacarpal/phalangeal joints).  He presented with hand pain localized to the bilateral CMC joints with bony swelling and crepitus.

A VA genitourinary examination from February 2008 indicates that the Veteran has a diagnosis of chronic kidney disease secondary to hypertension.  

A January 2011 chest x-ray revealed fibrotic scarring in the upper lobes.  Nodular densities and bullae in the right apex were thought to possibly represent granulomas.  The findings were believed to be due to old granulomatous disease.  A small metallic foreign body was overlying the right lateral chest wall.  

In essence, the Veteran has hypertension which he believes may be related to Agent Orange exposure.  In support of his claim, he submitted an internet article indicating the possibility of such a relationship.  The Veteran has presumed exposure to Agent Orange based on his service in Vietnam.  As such, a VA medical opinion should be obtained concerning whether the Veteran's hypertension is etiologically related to presumed in-service Agent Orange exposure related to his Vietnam service.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994). 

The Veteran has documented pain in both hands and ongoing symptoms associated with sarcoidosis, including skin rashes and lesions, which he maintains have been present since the 1970's.  See July 2015 Video Hearing transcript, p. 14.  

Finally, VA treatment records suggest that the Veteran's kidney disease is secondary to his hypertension.  Moreover, a November 2010 echocardiogram noted that the results were consistent with hypertensive heart disease. 

The Veteran has not yet been afforded a VA examination to determine the likely etiology of his hypertension, sarcoidosis, hand arthritis, or kidney disease.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic record all outstanding VA medical records.  

2.  With appropriate authorization from the Veteran, obtain any outstanding private treatment records identified by him as pertinent to the claims.

All requests for the above-described records and all responses, including negative responses, must be documented in the electronic file.  All records received should be associated with the electronic file.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.

3.  Schedule the Veteran for a VA examination to determine the current nature and likely etiology of the Veteran's hypertension, heart disease and kidney disorder.  The examiner must review the electronic record and conduct all necessary testing.  

Specifically, the clinician must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has hypertension which began in or is etiologically related to any incident of the Veteran's service, including conceded Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).  The examiner's attention is directed to the National Academy of Sciences (NAS) finding of "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  Relevant points addressed by the clinician may include, but are not limited to, why the clinician finds studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing hypertension, and whether hypertension has manifested in an unusual manner.

The examiner is also asked to opine as to whether it is at least as likely as not that the Veteran's kidney disease or heart disease is due to or aggravated (i.e., worsened) beyond the natural progress by the service-connected prostate cancer, to include treatment therefore.  

If hypertension is found to be related to service, the examiner should address whether the kidney disease and any heart disease are due to or aggravated (i.e., worsened) beyond the natural progress by the hypertension.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's kidney disease and/or hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disorder.

The examiner's attention is directed to the results of a November 2010 echocardiogram which shows findings consistent with hypertensive heart disease.
 
The examiner is also asked to address whether the Veteran currently has ischemic heart disease.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Schedule an examination to determine the current nature and likely etiology of the Veteran's arthritis of the hands and sarcoidosis, which includes skin rashes/lesions.  The examiner must review the electronic record, including a copy of this remand, and conduct any testing deemed necessary.  

Specifically, the clinician must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has sarcoidosis, including pulmonary and skin manifestations, which began in or is etiologically related to any incident of the Veteran's service, including conceded Agent Orange exposure and/or prostate cancer.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).  

The examiner should also opine as to whether it is at least as likely as not that the Veteran's arthritis of the right hand and arthritis of the left hand, with deformity, pain, swelling and stiffness is as likely as not etiologically related to any incident of service, including conceded Agent Orange exposure.

The examiner should also address whether the arthritis of the hands is due to or aggravated (i.e., worsened) beyond the natural progress by the service-connected prostate cancer and/or treatment for the prostate cancer.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's arthritis found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected prostate cancer.

The examiner should also opine as to the likelihood that the Veteran's hand disorder is a manifestation of his sarcoidosis and/or the steroids he takes to control his sarcoid symptoms.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Then, after conducting any additional development deemed appropriate, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


